Citation Nr: 1010925	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of a groin 
injury.

(The issue of entitlement to waiver of recovery of an 
overpayment in the calculated amount of $34,743.00 is 
addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1990 to 
May 1993.  The record reflects that the Veteran's claims 
folder is a rebuilt folder.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision. 

In the October 2002 rating decision, the RO reopened the 
Veteran's service connection claim for residuals of a groin 
injury; however, the Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  Therefore, although the RO, 
in the current appeal, has reviewed this claim on a de novo 
basis, the issue of residuals of a groin injury is reflected 
accordingly on the title page of this decision.

In a June 2009 rating decision, the RO granted service 
connection for gastroesophageal reflux disease and assigned a 
10 percent rating, effective April 30, 2002.  Because the 
veteran was awarded a complete grant of the benefit sought 
with respect to that matter, it is not currently on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In April 1998, the RO denied the Veteran's service 
connection claim for a groin disability; the Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

2.  The Veteran petitioned to reopen his previously denied 
service connection claim for a groin disability prior to 
August 29, 2001.

3.  Evidence obtained since the April 1998 rating decision 
does not bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a groin disability.

4.  The medical evidence does not relate the Veteran's 
currently diagnosed psychiatric disability to either his 
active duty or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied the Veteran's 
service connection claim for a groin disability is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the April 1998 rating decision is 
not new and material, and the Veteran's service connection 
claim for a groin disability is not reopened.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect prior to 
August 29, 2001); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for an acquired 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.
The Veteran's service connection claim for residuals of a 
groin injury was denied by the RO in an April 1998 rating 
decision on the basis that evidence had not been submitted 
showing a chronic groin disability.  The Veteran was notified 
of that decision in the same month, but did not file a timely 
appeal and that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Since the April 1998 rating decision is final, the Veteran's 
service connection claim for a groin disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the April 1998 rating decision, the evidence 
of record included service treatment records which did not 
show any groin injury and a claim from the Veteran in which 
he asserted that he injured his groin at Ft. Knox, Kentucky.

Evidence obtained since the issuance of the April 1998 rating 
decision includes records from a physical evaluation board 
which found that the Veteran's heart disability precluded him 
from service and several statements from the Veteran 
regarding the location where he injured his groin.  
Specifically, in August 2002 the Veteran once again alleged 
that he injured his groin at Ft. Knox, Kentucky (and 
asserting that his other disabilities occurred while he was 
at the Defense Language Institute (DLI) in California.  
Subsequent to that, the Veteran stated in his August 2003 
substantive appeal that his injury happened while he was 
stationed at the DLI in California.  The Veteran argued that 
the injury clearly happened on active duty and had continued 
to cause him pain.  He reported being treated for his groin 
injury at the VAMC in Pensacola Florida in 1993. 

VA treatment records have been obtained as well, but they do 
not show a current groin disability.  In 2006, a record from 
a heart examination noted that the Veteran's extremities were 
normal in bulk and tone.  There was also no mention of any 
groin problems in a sleep disorder study in July 2006, 
despite listing a number of other disabilities.  The 
Veteran's treatment records from Pensacola were obtained, but 
they too failed to show any treatment for a groin injury.

The Veteran's platoon sergeant at the DLI, wrote a letter 
describing several injuries the Veteran had in service, but 
he made no mention of any groin injury.

At a general medical examination in July 2007, there again 
was no mention of any groin pain, despite the fact that the 
examination addressed both muscle and joint symptoms.

In September 2008, the Veteran again wrote a statement 
indicating that his groin injury is very painful and arguing 
that since the injury he had had to void his bladder at night 
as many as 3-4 times, and he started complaining about 
urinary incontinence and leakage. 

It is noted once again that lay statements are presumed to be 
credible for the purpose of reopening the Veteran's claim.  
As such, the Veteran's statements as to the location where he 
allegedly incurred his groin strain will be presumed to be 
credible.  However, this leads to an inherent contradiction, 
as the Veteran has asserted that his groin injury occurred in 
both California and Kentucky.  Regardless, the essence of his 
contention is that he injured his groin in service.  
Unfortunately, this contention was already known, as the 
Veteran had indicated that he injured his groin in service 
when he initially filed his claim for service connection in 
1997.  As such the Veteran's statements as to the location of 
his groin injury are not considered to be new.

The Veteran's statements that his groin injury caused pain 
and urinary incontinence, are new, and could be considered 
material; however, the numerous medical treatment records 
that have been associated with the claims file since the 
Veteran's claim was previously denied universally fail to 
show any evidence of treatment for a current groin 
disability.  Similarly, while the Veteran asserted that he 
was treated for a groin injury in Pensacola Florida in 1993, 
the treatment records from that institution do not make any 
mention of a groin injury.  As such, the Veteran's assertion 
that he currently has groin pain is not considered to be of 
such significance that it must be considered to fairly 
adjudicate the Veteran's claim.

Given the evidence as described above, the criteria for 
reopening the Veteran's claim have not been met; and to that 
extent the Veteran's claim is denied. 
 

II.  Service Connection Claim

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he has a psychiatric disability as 
a result of his time in service.  

The evidence demonstrates that the Veteran has been diagnosed 
with several psychiatric disorders since separating from 
service in 1993.  Included in these are major depressive 
disorder, adjustment disorder, cocaine addiction, and even 
posttraumatic stress disorder (PTSD) (although no basis for 
such a diagnosis has been reported, and the Veteran has not 
alleged that he has PTSD as a result of any incident in 
service).

Service treatment records do not show treatment for any 
psychiatric disability while the Veteran was in service, 
although it is noted that the Veteran's claims file had to be 
rebuilt and the possibility exists therefore that some 
service treatment records may be missing.  The Board has kept 
this unfortunate situation in mind while addressing the 
Veteran's claims, and realizes that in such situations there 
is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

In support of his contention, the Veteran indicated in a June 
2006 VA treatment record that he had had depression 
intermittently since leaving the Army in 1993, due to medical 
reasons.  However, the Veteran went on to add that he had 
been stressed for the previous 6-7 months due to marital 
difficulties, financial difficulties, job stress, ongoing 
medical problems, and erectile dysfunction.  

It is noted that the Veteran is currently service connected 
for aortic regurgitation and coronary artery disease, for 
hypertension, and for gastroesophageal reflux disease (GERD).  
However, the causes of the Veteran's stress as related by the 
Veteran are not related with either his time in service or 
with his service connected disabilities.

In May 2007, the Veteran's platoon sergeant at the "DLI," 
wrote a letter reporting that the Veteran had been 
hospitalized at Fort Ord for a case of depression following a 
heart attack while in service.  While no service treatment 
records are available to corroborate this statement.  The 
platoon sergeant is competent to report such information, and 
there is no reason to doubt his credibility.

However, the earliest post-service psychiatric treatment 
records dated between 1999 and 2001 show that the Veteran's 
only Axis I psychiatric disability at that time was cocaine 
independence in remission.  As such, there is no showing of 
continuity of symptomatology with regard to a finding of 
depression, since the evidence does not support a finding 
that the Veteran has had depression consistently since 
service.

Nevertheless, given the suggestion that the Veteran had 
depression in service, the Veteran was provided with a VA 
examination in July 2007 to investigate the etiology of his 
current psychiatric disability.  The examiner interviewed the 
Veteran and reviewed his claims file.  At the examination, 
the Veteran indicated that he mostly wanted to get away from 
his spouse, and he reported that his symptoms had their onset 
approximately one year earlier.  The Veteran also lamented 
that things really had not gone his way since he was in the 
military. The examiner diagnosed the Veteran with a dysthymic 
disorder; however, he concluded that it was less likely than 
not that the Veteran's dysthymia was the result of any 
service connected disability.  The examiner explained that 
the Veteran had not been diagnosed with dysthymia or any 
other mood disorder until recently, and noted that the 
Veteran's prior diagnoses had been related to substance 
abuse.  The examiner added further that per the Veteran's own 
report his mood disorder had approximately begun only one 
year earlier which was many years after the onset of physical 
problems and it was noted that he had a long history of 
contact with mental health professionals, obtaining diagnoses 
focusing on his substance abuse problems, but not on his 
depression or dysthymia.

While the Veteran believes that his current psychiatric 
disability is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his lay opinion is insufficient to 
provide the requisite nexus opinion.

It is noted that the Veteran received some mental health 
treatment while in service related to his heart attack, but 
the only medical opinion of record to address the etiology of 
the Veteran's current psychiatric problems specifically found 
that they were not related to his heart problems, or 
otherwise to his time in service.

The criteria for service connection have therefore not been 
met and the Veteran's claim is denied. 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  It is noted that to the extent the Veteran was not 
informed by letter that to reopen his claim the new and 
material evidence must be so significant that it must be 
considered in order to fairly decide the merits of the claim, 
this information was provided in the Board's remand 
instructions.

Since the Veteran's claim was last denied, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  VA has obtained outpatient treatment 
records and lay statements were received in support of the 
Veteran's claim.  Additionally, the Veteran has been provided 
with a VA psychiatric examination.  

While no VA examination was provided with regard to the 
Veteran's alleged groin disability, VA is not required to 
afford him an examination or obtain a medical opinion because 
VA has determined that new and material evidence has not been 
received and the claim is not reopened on a denovo basis.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, 
no such examination is warranted at this time.   

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been received, the 
Veteran's service connection claim for a groin disability is 
not reopened; and to that extent, the Veteran's claim is 
denied.

Service connection for an acquired psychiatric condition is 
denied.




____________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


